Name: Commission Regulation (EC) No 1728/2002 of 27 September 2002 amending Regulation (EC) No 1706/2002 fixing the export refunds in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32002R1728Commission Regulation (EC) No 1728/2002 of 27 September 2002 amending Regulation (EC) No 1706/2002 fixing the export refunds in the milk and milk products sector Official Journal L 260 , 28/09/2002 P. 0030 - 0030Commission Regulation (EC) No 1728/2002of 27 September 2002amending Regulation (EC) No 1706/2002 fixing the export refunds in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organization of the market in milk and milk products(1), as last amended by Regulation (EC) No 509/2002(2), and in particular Article 31(3) thereof,Whereas:Commission Regulation (EC) No 1706/2002(3) sets export refunds on products in the milk and milk products sector. A check has shown that its Annex is not consistent with the measures presented for an opinion to the management committee; therefore, the Regulation should be corrected,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 1706/2002, the amount of refund for product code 0402 29 15 93/00 is replaced by the following:>TABLE>Article 2This Regulation shall enter into force on 28 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 259, 27.9.2002, p. 36.